Citation Nr: 0720554	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  94-37 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a knee disorder, 
including as secondary to service-connected low back pain 
with sciatica.  

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an initial compensable rating for low back 
pain with sciatica.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from June 1988 to June 1992.  The 
file also indicates she had Navy Reserve service through 
February 2007, as well as another period of active duty from 
February to August 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1992 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The record shows that this case has been remanded on three 
occasions by the Board, in August 2001, July 2003, and July 
2006, primarily to ensure that all notification and 
development action required by the Veterans Claims Assistance 
Act of 2000 (VCAA) was completed.  That action has been 
accomplished.  

Nevertheless, as discussed below, the appeal must be REMANDED 
yet again to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.  


REMAND

In June 2007, after the case had been returned to the Board, 
communication was received at the Board from the veteran in 
support of his claims.  She indicated she had been treated at 
the VA Medical Center (VAMC) in Wilshire, California, in 
approximately 1992-1994, and also at the VAMC in Long Beach, 
California, in 2006 and 2007.  The file does not reflect that 
any of those VA treatment records have been obtained or 
requested.  Those records must be obtained, if possible, and 
be reviewed.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA treatment records are constructively of record).  In 
addition, the veteran stated she had previously been seen by 
a private physician, Dr. Charles Felix, and was currently 
being seen by another private physician, Dr. Richard Adams.  
The law and regulations also require that VA assist her in 
obtaining records of the non-VA treatment identified by her.  
38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c)(1) 
(2006).  

It would constitute prejudicial error for the Board to 
proceed with final appellate consideration of the veteran's 
claims without first providing her with the required 
assistance in obtaining pertinent evidence.  

The letter from the veteran in June 2007 also indicates she 
had recently retired from the Navy Reserve.  Her service 
medical records related to her Reserve service should also be 
obtained, although she submitted copies of some records.  

Further, the file reflects that the veteran served on active 
duty from February 2003 to August 2003.  That active service 
should be verified and the service medical records related to 
that service should be obtained as well.  

Finally, accompanying the letter received in June 2007 were 
copies of some of her service medical records, including from 
her recent period of active service.  Many of those records 
are duplicates of reports that are already of record.  The 
records related to her 2003 active duty service, however, 
were not previously of record.  Those records have not been 
considered in the first instance by the RO (or the AMC) and 
the veteran did not indicate she was waiving such initial 
review.  Therefore, a remand is required on that basis so 
that evidence can be considered by the AMC and, if her claims 
remain denied, so she can be provided with a supplemental 
statement of the case (SSOC).  See 38 C.F.R. § 20.1304(c) 
(2006).  

Accordingly, the case must be REMANDED yet again for the 
following actions:

1.  Ask the veteran to identify all 
health care providers who have treated or 
examined her for the claimed disorders, 
as well as the dated of any such 
treatment or examination.  After 
obtaining any needed signed releases from 
her, request copies of all identified 
records.  In particular, request records 
from the VAMC in Wilshire, California, 
from 1992-1994; from the VAMC in Long 
Beach, California, in 2006 and 2007; and 
from Drs. Charles Felix and Richard 
Adams.  

2.  Verify the veteran's claimed period 
of active duty from February 2003 to 
August 2003.  Obtain the veteran's 
service medical records for that period 
of active duty, and also obtain the 
service medical records for her Navy 
Reserve service, which she has indicated 
have been forwarded to "Tennessee."  

3.  Then readjudicate the veteran's 
claims in light of the additional 
evidence submitted or otherwise obtained 
since the SSOC in March 2007.  If her 
claims are not granted to her 
satisfaction, send her and her accredited 
representative another SSOC discussing 
this additional evidence and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant need take no action until otherwise notified, 
but she may furnish additional evidence and argument while 
the case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the appellant due process.  




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




